FILED
                            NOT FOR PUBLICATION                               JUL 11 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROSELYN L. TSE,                                   No. 07-72696

              Petitioner,                         Agency No. A072-176-957

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                        Argued and Submitted June 14, 2011
                             San Francisco, California

Before: SCHROEDER and BEA, Circuit Judges, and ANELLO, District Judge.**

       Roselyn L. Tse (“Tse”), a native and citizen of the Phillippines, petitions for

review of the Board of Immigration Appeals (“BIA”) order dismissing her appeal

from an Immigration Judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Michael M. Anello, United States District Judge for
the Southern District of California, sitting by designation.
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and

we deny the petition for review.

      Substantial evidence supports the BIA’s determination that, even if Tse

established past persecution, any presumption of a well-founded fear was rebutted

by evidence that she could reasonably relocate within the Phillippines. See 8

C.F.R. § 1208.13(b)(1)(i)(B).

      According to the 2005 Country Report issued by the U.S. Department of

State, violence exists in the Mindanao province and nearby islands. Tse testified

that neither she nor any of her family members experienced violence outside of the

provinces in Mindanao. She further testified that her mother and ten siblings have

successfully relocated within the Philippines to areas outside of Mindanao and that

they have not experienced any harassment or violence since 1988. Gonzalez-

Hernandez, 336 F.3d at 998–99 (presumption was rebutted where the BIA

rationally construed an ambiguous country report and provided an individualized

analysis of the petitioner’s situation). Thus, the government met its burden to

demonstrate by a preponderance of the evidence that Tse can reasonably relocate

internally to an area of safety within the Philippines. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 743-44 (9th Cir. 2008) (holding the ability of similarly


                                          2
situated family members to live safely in the country of origin undermined an

asylum applicant’s well-founded fear of returning to that country); Gomes v.

Gonzales, 429 F.3d 1264, 1267 (9th Cir. 2005) (same). Accordingly, Tse’s asylum

claim fails.

       Because Tse did not establish she had a well-founded fear of returning to her

home country for asylum, it follows that she did not satisfy the more stringent

standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182,

1190 (9th Cir. 2006).

       Tse’s application for relief under the Convention Against Torture fails

because she did not show that she was ever tortured, nor any likelihood that she

would be tortured upon her return.

       PETITION FOR REVIEW DENIED.




                                          3